United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       December 21, 2005

                                                                  Charles R. Fulbruge III
                                No. 04-41673                              Clerk
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILLIAM FERREIRA,

                                           Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 2:04-CR-180-ALL
                        --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      William Ferreira appeals the sentence imposed following his

guilty-plea conviction of passing counterfeit money in violation of

18 U.S.C. §§ 2 and 473.        Ferreira’s contention that the district

court erroneously relied on his equivocal acceptance of responsi-

bility as a basis for departure after giving him credit for accep-

tance of responsibility is without merit.           The district court made


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41673
                                  -2-

it plain that the departure was based on its conclusion that Fer-

reira’s criminal history category of VI did not adequately reflect

the seriousness of his criminal history or the likelihood of recid-

ivism in light of his Ferreira’s forty criminal history points and

the similarity of the instant offense to past offenses.       Under-

representation of criminal history is a proper basis for departure.

United States v. Smith, 417 F.3d 483, 491 (5th Cir. 2005).

     As Ferreira contends, the district court did state that the

equivocal nature of his acceptance of responsibility when speaking

with the probation officer was another reason for departure.     The

district court made it plain, however, that the criminal history

score was the primary reason supporting the departure and stated

that it would have imposed the same departure even if Ferreira had

been truthful when speaking to the probation officer.       Thus, we

need not determine whether the court erred, because any purported

error was harmless.    See United States v. Akpan, 407 F.3d 360, 376-

77 (5th Cir. 2005); see also United States v. Cade, 279 F.3d 265,

273 (5th Cir. 2002).

     Although Ferreira contends that the departure should be re-

viewed for reasonableness, he does not argue that the departure was

unreasonable; therefore, he has abandoned any such argument.     See

United States v. Lucien, 61 F.3d 366, 370 (5th Cir. 1995).    In any

event, the extent of the departure was reasonable.    See Smith, 417
F.3d at 491-92. Accordingly, the judgment of sentence is AFFIRMED.